Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/069,707 (now U. S. Patent No. 10,998,550), filed on July 12, 2018.
Applicants’ Priority Document was filed on July 12, 2018.

Claim Objections
Claim 7 is objected to because of the following informalities:  
a. In line 2 of claim 7, it appears that the word “context” should be “content”.
Appropriate correction is required.
	It is respectfully suggested that line 2 of claim 7 be amended to recite “content” instead of “context” (e.g., “metal content”).  See, for example, paragraph [0096] of Applicants’ Specification.  
	For examination purposes, claim 7 will be interpreted as reciting “metal content”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U. S. Patent Publication No. 2015/0207172).
Regarding claims 1-3, Kim et al. teach a catalyst comprising a carbonaceous carrier and a metal catalyst loaded thereon (paragraph [0023]), wherein examples of the carbonaceous carrier include carbon nanofibers, carbon nanocages, or mixtures thereof (paragraph [0035]).
Regarding claims 5-7, Kim et al. teach that the aforementioned metal catalyst exhibits an average particle diameter ranging from about 1 nm to about 20 nm (paragraph [0037]), and may be present in the aforementioned catalyst in amounts ranging from about 20 parts by weight to about 80 parts by weight, based on 100 parts by weight of the total weight of the catalyst (paragraph [0039]).  Kim et al. further teach iron and cobalt as exemplary metal catalysts (paragraph [0040]).
Kim et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding the catalyst being in the form of a “metal-carbon fibrous structure”, wherein “carbon-based fibers are doped with metal nanoparticles”; this reference also does not teach or suggest that the aforementioned carbonaceous carrier comprises carbon nanofibers that “comprise graphitic carbon”, as recited in Applicants’ claims.
However, because Kim et al. teach a catalyst structurally reading upon that instantly claimed, with respect to a carbonaceous carrier having the metal catalyst particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention 
to reasonably expect the catalyst disclosed in Kim et al. to exhibit metal catalyst nanoparticles present on the carbonaceous carrier in doped form, absent the showing of convincing evidence to the contrary.
	Further, because Kim et al. teach a catalyst structurally reading upon that instantly claimed, with respect to a carbonaceous carrier (comprising carbon nanofibers, carbon nanocages, or mixtures thereof), having a metal catalyst deposited thereon, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the carbonaceous carrier disclosed in Kim et al. to exhibit surfaces that comprise graphitic carbon, absent the showing of convincing evidence to the contrary.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Self-standing, binder-free electrospun Co3O4/carbon nanofiber composites for non-aqueous Li-air batteries,” by Myeong Jun Song et al. (hereinafter “Song et al.”; Applicants’ submitted art).
Regarding claims 1, 8, and 9, Song et al. teach ZIF-9 derived Co3O4/carbon nanofiber (CNF) composites (Abstract), and also teach carbon nanofibers containing, following carbonization, “metallic cobalt within the nanofiber” (also depicted as cobalt nanoparticles subsequently oxidized to cobalt oxide nanoparticles; see page 295, in the section titled “Conclusion”).  Conversion of the metallic cobalt to cobalt oxide (Co3O4) results from thermal oxidation of the metal under an air atmosphere (“calcined to form a metal oxide-carbon…”); said conversion also results in the formation of layers of graphite (“surfaces which comprise graphitic carbon”).  See page 291, Section 3.1 of Song et al., as well as Figure 5, which depicts images of the Co3O4/carbon nanofiber composite, and as which discloses nanofiber composites .
Regarding claims 5 and 6, Song et al. disclose that the aforementioned nanofiber composites exhibit nanoparticles ranging in size from 10 to 50 nm.  See the paragraph bridging pages 291 and 292 of Song et al. (right column of page 291; left column of page 292).
Regarding claim 7, Song et al. teach the presence of cobalt oxide present on the nanofibers in an amount of 3.4 wt. % (page 291 of Song et al.; right column).
Song et al. do not explicitly teach or suggest that the aforementioned nanofibers are doped with the metal nanoparticles, as recited in Applicants’ claims.
However, because Song et al. teach nanofiber composites structurally reading upon that instantly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the nanoparticles present in the nanofiber composites disclosed in Song et al. to be present in a doped form, absent the showing of convincing evidence to the contrary. 
 
Claims 1, 4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (CN 101098991).
Regarding claim 1, Ma et al. teach a catalyst comprising a carbon nanotube structure, upon which is deposited or loaded a metal catalyst (Abstract; paragraphs [0002], [0027], [0028]).  
Further regarding claim 1, and also regarding claim 4, Ma et al. teach that carbon nanotubes are known to have diameters of less than 1.0 micron (1000 nm), more preferably less than 0.2 microns (200 nm), as well as to have one or more graphite sheets (“graphitic carbon”).  See paragraph [0014] of Ma et al.
Regarding claims 6, 8, and 9, Ma et al. teach that the aforementioned metal catalyst may comprise transition metals or transition metal oxides, wherein iron, cobalt, and zinc are disclosed as exemplary transition metals.  See paragraphs [0030] and [0064] of Ma et al.
Ma et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding the catalyst being in the form of a “metal-carbon fibrous structure”, wherein “carbon-based fibers are doped with metal nanoparticles”.
However, because Ma et al. teach a catalyst structurally reading upon that instantly claimed, with respect to a catalyst comprising a carbon nanotube structure, upon which is deposited or loaded a metal catalyst, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the catalyst disclosed in Kim et al. to exhibit metal catalyst nanoparticles present on the carbonaceous carrier in doped form, absent the showing of convincing evidence to the contrary.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of catalysts comprising carbon nanotube structures and catalytic metals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 4, 2022